Case 3:21-cv-00571-JLS-BGS Document 20 Filed 06/20/21 PageID.238 Page 1 of 2




    1   MAZIN A. SBAITI, ESQ.
    2   CA Bar No. 275089
        mas@sbaitilaw.com
    3   SBAITI & COMPANY PLLC
    4   2200 Ross Ave – Suite 4900W
        Dallas, Texas 75201
    5
        T: (214) 432-2899
    6   F: (214) 853-4367
    7   Counsel for Plaintiff

    8
                        IN THE UNITED STATES DISTRICT COURT
    9
                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA
   10
   11    BLACK MOUNTAIN EQUITIES,                    §   Case No. 21-CV-0571-JLS-BGS
         INC.,                                       §
   12
                                                     §   UNOPPOSED REQUEST
   13    Plaintiff,                                  §   FOR TELEPHONIC OR
   14
                                                     §   VIDEOCONFERENCE
                            vs.                      §   APPEARANCE
   15                                                §
   16    TWO RIVERS WATER &                          §   Judge: Hon. Janis L. Sammartino
         FARMING COMPANY,                            §   Mag. Judge: Bernard G. Skomal
   17                                                §   Hearing Date: July 6, 2021
   18    Defendant.                                  §   Time: 9:30 a.m.
                                                     §   Courtroom: 4D
   19
   20
   21          Mazin A. Sbaiti, counsel for Plaintiff Black Mountain Equities, Inc.,
   22   respectfully requests to appear via telephone or videoconference for the hearing on
   23   Plaintiff’s Application for Preliminary Injunction scheduled for July 6, 2021, at 9:30
   24   a.m. due to his previously scheduled family vacation from July 3 through 11.
   25          The undersigned counsel has conferred with opposing counsel who do not
   26   oppose this request.
   27
   28


        Unopposed Request for Telephonic or Videoconference Appearance                     Page 1
Case 3:21-cv-00571-JLS-BGS Document 20 Filed 06/20/21 PageID.239 Page 2 of 2




    1   Dated: June 20, 2021                               SBAITI & COMPANY PLLC
    2
                                                           /s/ Mazin A. Sbaiti
    3                                                      Mazin A. Sbaiti
    4
                                                           Counsel for Plaintiff
    5
                                                           Black Mountain Equities, Inc.
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


        Unopposed Request for Telephonic or Videoconference Appearance                     Page 2
